Case 2:19-cv-20012-JMV-AME Document 39 Filed 07/23/21 Page 1 of 1 PageID: 833




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


    COSCO SHIPPING LINES (NORTH
    AMERICA) INC.,

                  Plaintiff,                               Civil Action No. 19-cv-20012

           v.                                                         ORDER

    HUATAI USA LLC, et al.,

                  Defendants.


John Michael Vazquez, U.S.D.J.

          For the reasons set forth in the accompanying Opinion, and for good cause shown,

          IT IS on this 23rd day of July, 2021,

          ORDERED that Plaintiff’s motion for default judgment (D.E. 37) is GRANTED in part

and DENIED in part; and it is further

          ORDERED that Plaintiff’s motion is DENIED without prejudice as to its request for fees

and costs in this matter; and it is further

          ORDERED that Plaintiff may file additional documents to support its request for

attorneys’ fees and costs within fourteen days of the entry of this Opinion and Order. 1 If Plaintiff

fails to provide additional documentation, its request for fees and costs will be denied with

prejudice; and it is further

          ORDERED that Plaintiff’s motion is otherwise GRANTED.

                                                  ______________________________
                                                  John Michael Vazquez, U.S.D.J.


1
    The Court will enter a final order of judgment after this time has passed.
